DETAILED ACTION
This is the first office action regarding application 17/196,491 filed March 9, 2021. This is a Non-Final Office Action on the merits. Claims 1-2 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicants claim for foreign priority based on an application filed in Japan on March 12, 2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement submitted on March 9, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya-US (US-20180079415) in view of Moriya-JP (JP-2019062706)

Regarding claim 1, Moriya-US teaches a behavior control apparatus for a vehicle, the vehicle comprising: (Paragraph [0011], "An aspect of the present invention provides a vehicle driving force control apparatus mounted in a vehicle that runs by transmitting power from a plurality of drive sources to a plurality of wheels")
one front wheel driving motor configured to drive left and right front wheels (Figure 1, item 11, "Front Wheel Motor")
one rear wheel driving motor configured to drive left and right rear wheels (Figure 1, item 12, "Rear Wheel Motor")
the behavior control apparatus comprising one or more processors that execute computer-executable instructions stored in a memory (Paragraph [0035], "The vehicle 1 also has a front wheel drive circuit 15, a rear wheel drive circuit 16, a battery 19, a monitor 19a of the battery 19, an electronic control unit (ECU) 20", here the system includes an electronic control unit which is analogous to a processor)
wherein the one or more processors execute the computer executable instructions to thereby cause the behavior control apparatus to: (Paragraph [0039], "The ECU 20 outputs a command such that a required driving force to be applied to the vehicle 1 is distributed between the driving force of the left and right front wheels 2 and the driving force of the left and right rear wheels 3. ", here the ECU/processor is executing instructions to output commands to a control apparatus)
set a target yaw rate of the vehicle (Paragraph [0087], "In step S23, the correcting module 214 determines whether the current running state is an oversteer state, from the difference between the predicted yaw rate obtained from the vehicle speed and the steering angle, and the actual yaw rate (step S23).", here the system is receiving a steering amount and speed from a driver and setting that value as the predicted/target yaw rate)
set a distribution between a front wheel driving torque output by the front wheel driving motor and a rear wheel driving torque output by the rear wheel driving motor according to the set target yaw rate (Paragraph [0039], "The ECU 20 outputs a front wheel motor target torque command to the front wheel drive circuit 15, and outputs a rear wheel motor target torque command to the rear wheel drive circuit 16, to realize the driving force distribution.", here the ECU is outputting a front and rear wheel torque commands) (Paragraph [0047], "The command unit 22 receives the target ratio from the ratio determination unit 21, and calculates a target torque for the front wheel motor 11 and a target torque for the rear wheel motor 12 that are required to generate driving force in which the required driving force is distributed at the target ratio, in the left and right front wheels 2 and the left and right rear wheels 3.", these target torque commands are determined from a determined target ratio) (Paragraph [0016], "The ratio determination unit may include a first correcting module configured to decrease-correct a distribution ratio of the front wheels from a candidate ratio selected by the ratio selecting module, when detection results from the steering angle sensor, the wheel speed sensor, and the yaw rate sensor indicate understeer. The corrected distribution ratio may be made the target ratio.", the system determines that target ratio from the steering angle, wheel speed, and yaw rate sensor which determines the predicted/target yaw rate).
However Moriya-US does not explicitly teach set the distributed front wheel driving torque to the target front wheel driving torque and set the distributed rear wheel driving torque to the target rear wheel driving torque in a case where a ratio of the set distribution of the rear wheel driving torque to the front wheel driving torque is less than a limit value and set the target front wheel driving torque and the target rear wheel driving torque in a manner that a braking force is produced at least between the rear wheel and a road surface in a case where the ratio of the set distribution of the rear wheel driving torque to the front wheel driving torque is equal to or more than the limit value. 
Moriya-JP teaches a drive control device for a vehicle with front and rear electric motors and setting a ratio between those motors including
set the distributed front wheel driving torque to the target front wheel driving torque and set the distributed rear wheel driving torque to the target rear wheel driving torque in a case where a ratio of the set distribution of the rear wheel driving torque to the front wheel driving torque is less than a limit value (Paragraph [0040], "Next, the EVCU 20 distributes the driving force to the front wheel motor 11 and the rear wheel motor 12 so that each driving force is within the allowable range of the distribution ratio and less than the output upper limit value (step S5).", here the system is setting/distributing the driving force/torque between the front and rear wheels is within an allowable range and less than an upper limit value)
and set the target front wheel driving torque and the target rear wheel driving torque in a manner that a braking force is produced at least between the rear wheel and a road surface (Paragraph [0041], "Then (f1 in FIG. 4), the output upper limit value F of the rear wheel motor 12 is lowered, and the output of the rear wheel motor 12 is restricted. As the output upper limit value F decreases, the output value of the rear wheel motor 12 is decreased and the output value of the front wheel motor 11 is also slightly decreased", here the system is reducing the output/torque of the front and rear motors which produces a braking force and reduces the speed of the vehicle)
in a case where the ratio of the set distribution of the rear wheel driving torque to the front wheel driving torque is equal to or more than the limit value (Paragraph [0041], "Next, the EVCU 20 determines whether or not the output of either the front wheel motor 11 or the rear wheel motor 12 is limited (step S6). In the present embodiment, as shown in FIGS. 3 and 4, the rear wheel motor temperature Trm rises to exceed the output limit temperature Ts of the rear wheel motor 12 during normal operation (when the output is not limited). Then (f1 in FIG. 4), the output upper limit value F of the rear wheel motor 12 is lowered, and the output of the rear wheel motor 12 is restricted. As the output upper limit value F decreases, the output value of the rear wheel motor 12 is decreased and the output value of the front wheel motor 11 is also slightly decreased, so that the distribution ratio R is set to a predetermined ideal distribution ratio DRi (for example, the above-mentioned standard ratio) to the upper allowable limit PL1.", here the system is performing that slowing/braking action in response to the reduction of the of the upper limit value of the rear wheel motor, which reduces the output value of the rear motor and also reduces the output value of the front  motor so that the distribution ratio does not exceed the upper allowable limit). 
Moriya-US and Moriya-JP are both analogous art as they are both generally related to vehicle systems and controlling the output ratio between front and rear motors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include set the distributed front wheel driving torque to the target front wheel driving torque and set the distributed rear wheel driving torque to the target rear wheel driving torque in a case where a ratio of the set distribution of the rear wheel driving torque to the front wheel driving torque is less than a limit value and set the target front wheel driving torque and the target rear wheel driving torque in a manner that a braking force is produced at least between the rear wheel and a road surface in a case where the ratio of the set distribution of the rear wheel driving torque to the front wheel driving torque is equal to or more than the limit value of Moriya-JP in the system for controlling a vehicle of Moriya-US in order to maintain and improve the running stability of the vehicle (Moriya-JP, Paragraph [0020], “According to the sixth aspect of the present invention, the allowable range of allocation ratios is set as the range of allocation ratios in which required running stability is obtained based on the running state of the vehicle detected by the detection means. By keeping it within the allowable range, it is possible to more reliably maintain running stability.”) (See also Paragraphs [0035-0037]). 

Regarding claim 2, Moriya-US teaches A behavior control method for a vehicle that includes (Paragraph [0011], "An aspect of the present invention provides a vehicle driving force control apparatus mounted in a vehicle that runs by transmitting power from a plurality of drive sources to a plurality of wheels")
one front wheel driving motor configured to drive left and right front wheels (Figure 1, item 11, "Front Wheel Motor")
one rear wheel driving motor configured to drive left and right rear wheels (Figure 1, item 12, "Rear Wheel Motor")
the method comprising: setting a target yaw rate of the vehicle (Paragraph [0087], "In step S23, the correcting module 214 determines whether the current running state is an oversteer state, from the difference between the predicted yaw rate obtained from the vehicle speed and the steering angle, and the actual yaw rate (step S23).", here the system is receiving a steering amount and speed from a driver and setting that value as the predicted/target yaw rate)
setting a distribution between a front wheel driving torque output by the front wheel driving motor and a rear wheel driving torque output by the rear wheel driving motor according to the set target yaw rate (Paragraph [0039], "The ECU 20 outputs a front wheel motor target torque command to the front wheel drive circuit 15, and outputs a rear wheel motor target torque command to the rear wheel drive circuit 16, to realize the driving force distribution.", here the ECU is outputting a front and rear wheel torque commands) (Paragraph [0047], "The command unit 22 receives the target ratio from the ratio determination unit 21, and calculates a target torque for the front wheel motor 11 and a target torque for the rear wheel motor 12 that are required to generate driving force in which the required driving force is distributed at the target ratio, in the left and right front wheels 2 and the left and right rear wheels 3.", these target torque commands are determined from a determined target ratio) (Paragraph [0016], "The ratio determination unit may include a first correcting module configured to decrease-correct a distribution ratio of the front wheels from a candidate ratio selected by the ratio selecting module, when detection results from the steering angle sensor, the wheel speed sensor, and the yaw rate sensor indicate understeer. The corrected distribution ratio may be made the target ratio.", the system determines that target ratio from the steering angle, wheel speed, and yaw rate sensor which determines the predicted/target yaw rate).
However Moriya-US does not explicitly teach set the distributed front wheel driving torque to the target front wheel driving torque and set the distributed rear wheel driving torque to the target rear wheel driving torque in a case where a ratio of the set distribution of the rear wheel driving torque to the front wheel driving torque is less than a limit value and set the target front wheel driving torque and the target rear wheel driving torque in a manner that a braking force is produced at least between the rear wheel and a road surface in a case where the ratio of the set distribution of the rear wheel driving torque to the front wheel driving torque is equal to or more than the limit value.
Moriya-JP teaches a drive control device for a vehicle with front and rear electric motors and setting a ratio between those motors including
setting the distributed front wheel driving torque to the target front wheel driving torque and set the distributed rear wheel driving torque to the target rear wheel driving torque in a case where a ratio of the set distribution of the rear wheel driving torque to the front wheel driving torque is less than a limit value (Paragraph [0040], "Next, the EVCU 20 distributes the driving force to the front wheel motor 11 and the rear wheel motor 12 so that each driving force is within the allowable range of the distribution ratio and less than the output upper limit value (step S5).", here the system is setting/distributing the driving force/torque between the front and rear wheels is within an allowable range and less than an upper limit value)
and setting the target front wheel driving torque and the target rear wheel driving torque in a manner that a braking force is produced at least between the rear wheel and a road surface (Paragraph [0041], "Then (f1 in FIG. 4), the output upper limit value F of the rear wheel motor 12 is lowered, and the output of the rear wheel motor 12 is restricted. As the output upper limit value F decreases, the output value of the rear wheel motor 12 is decreased and the output value of the front wheel motor 11 is also slightly decreased", here the system is reducing the output/torque of the front and rear motors which produces a braking force and reduces the speed of the vehicle)
in a case where the ratio of the set distribution of the rear wheel driving torque to the front wheel driving torque is equal to or more than the limit value (Paragraph [0041], "Next, the EVCU 20 determines whether or not the output of either the front wheel motor 11 or the rear wheel motor 12 is limited (step S6). In the present embodiment, as shown in FIGS. 3 and 4, the rear wheel motor temperature Trm rises to exceed the output limit temperature Ts of the rear wheel motor 12 during normal operation (when the output is not limited). Then (f1 in FIG. 4), the output upper limit value F of the rear wheel motor 12 is lowered, and the output of the rear wheel motor 12 is restricted. As the output upper limit value F decreases, the output value of the rear wheel motor 12 is decreased and the output value of the front wheel motor 11 is also slightly decreased, so that the distribution ratio R is set to a predetermined ideal distribution ratio DRi (for example, the above-mentioned standard ratio) to the upper allowable limit PL1.", here the system is performing that slowing/braking action in response to the reduction of the of the upper limit value of the rear wheel motor, which reduces the output value of the rear motor and also reduces the output value of the front  motor so that the distribution ratio does not exceed the upper allowable limit). 
Moriya-US and Moriya-JP are both analogous art as they are both generally related to vehicle systems and controlling the output ratio between front and rear motors. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include set the distributed front wheel driving torque to the target front wheel driving torque and set the distributed rear wheel driving torque to the target rear wheel driving torque in a case where a ratio of the set distribution of the rear wheel driving torque to the front wheel driving torque is less than a limit value and set the target front wheel driving torque and the target rear wheel driving torque in a manner that a braking force is produced at least between the rear wheel and a road surface in a case where the ratio of the set distribution of the rear wheel driving torque to the front wheel driving torque is equal to or more than the limit value of Moriya-JP in the system for controlling a vehicle of Moriya-US in order to maintain and improve the running stability of the vehicle (Moriya-JP, Paragraph [0020], “According to the sixth aspect of the present invention, the allowable range of allocation ratios is set as the range of allocation ratios in which required running stability is obtained based on the running state of the vehicle detected by the detection means. By keeping it within the allowable range, it is possible to more reliably maintain running stability.”) (See also Paragraphs [0035-0037]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicants disclosure. Ogawa (US-20200207352) teaches a vehicle control device which detects a yaw rate of the vehicle and distributes a drive force between front and rear wheels. Miura (US 7797094) teaches a turning control apparatus for a vehicle including a mechanism to limit the output torque differences between the front wheels and rear wheels. Matsuno (US 20020153770) teaches a vehicle behavior control apparatus which establishes a target yaw rate and distributes driving forces between front and rear wheels using the yaw rate. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662